IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41964

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 827
                                                )
       Plaintiff-Respondent,                    )   Filed: November 25, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRYAN N. MENDOZA,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Bryan N. Mendoza pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005.   In exchange for his guilty plea, additional charges were dismissed including an
allegation that he was a persistent violator. The district court sentenced Mendoza to a unified
term of ten years, with a minimum period of confinement of four years. Mendoza filed an I.C.R
35 motion, which the district court denied. Mendoza appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mendoza’s judgment of conviction and sentence are affirmed.




                                                       2